Appeal by the defendant from a judgment of the Supreme Court, Kings County (Green-berg, J.), rendered January 3, 1989, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was apprehended driving a two-year-old stolen car, in good condition. In a statement to the police which was admitted into evidence on the People’s case, he claimed to have purchased the car from a stranger for $100 in the middle of the night without suspecting that it was stolen property. The jury, evaluating this story together with all the other evidence presented by the People, made its determination. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Kooper, Sullivan and O’Brien, JJ., concur.